Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-17-00494-CR

                                  Roy Joseph ROBLEDO,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 379th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016CR2392
                          Honorable Ron Rangel, Judge Presiding

        BEFORE JUSTICE BARNARD, JUSTICE ALVAREZ, AND JUSTICE RIOS

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. Appellate counsel’s motion to withdraw is GRANTED.

       SIGNED April 4, 2018.


                                              _____________________________
                                              Irene Rios, Justice